Citation Nr: 0735405	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-07 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to February 10, 2003, 
for the grant of service connection for atrophy of the 
bilateral quadriceps.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from January 1982 to April 
1994.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDING OF FACT

No document prior to February 10, 2003, may be construed as 
an informal or inferred claim of entitlement to service 
connection for atrophy of the bilateral quadriceps.


CONCLUSION OF LAW

The criteria for an effective date prior to February 10, 
2003, for the award of service connection for atrophy of the 
bilateral quadriceps, have not been met.  38 U.S.C.A. 
§§ 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.151, 3.155, 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the October 2003 rating decision granted the 
veteran's service connection claim for atrophy of the 
bilateral quadriceps, such claim is now substantiated.  As 
such, VA no longer has any further duty to notify the 
appellant how to substantiate the service connection claim.  
Moreover, his filing of a notice of disagreement as to the 
effective date assigned for the award does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
Rather, the veteran's appeal as to the assigned effective 
date triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 
and 7105, as well as regulatory duties under 38 C.F.R. § 
3.103.  As a consequence, VA is only required to advise the 
veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law because the veteran is 
challenging the initial effective date assigned following the 
grant of service connection.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This has been accomplished here, as 
will be discussed below.

The February 2005 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant regulations pertaining to the 
assignment of effective dates.  Therefore, the Board finds 
that the appellant has been informed of what was necessary to 
achieve an earlier effective date for the grant of 
entitlement to service connection for atrophy of the 
bilateral quadriceps and that VA's duty to notify has been 
satisfied in this appeal.

Duty to assist

VA has a duty to assist the veteran in the development of the 
claim.  Generally, this duty includes assisting the veteran 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this regard, the claims file contains the veteran's 
service medical records and reports of post-service private 
and VA treatment and examination.  Additionally, the claims 
file contains the veteran's statements in support of his 
claim.  The Board has carefully reviewed his statements and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal criteria and analysis

The veteran alleges that he is entitled to an earlier 
effective date of October 17, 2002 for the grant of service 
connection for atrophy of the bilateral quadriceps.  The 
veteran asserts that a document, received by VA on October 
17, 2002, should serve as the date of claim.  In the October 
2002 statement, the veteran requested that his service-
connected bilateral chondromalacia of his knees be re-
evaluated.  He noted that the pain and instability of his 
knees had increased, asked for a VA examination, requested 
that VA treatment records be obtained, and stated that no 
private records were available.  The veteran argues that VA 
should considered the October 2002 statement as an inferred 
claim for bilateral atrophy of the quadriceps, based on the 
medical examination performed by J.L.R., M.D., in September 
2000.  See March 2005 VA Form 646, Statement of Accredited 
Representative.

A brief procedural history is warranted for a full 
understanding of the reasons behind the decision.  An April 
1994 rating decision granted service connection for 
chondromalacia of both knees, each with a separate 10 percent 
evaluation, effective April 7, 1994, the day following 
separation from active service.  An appeal was not taken from 
this rating decision, and, thus, it is final.  38 U.S.C.A. 
§ 7105.   As described above, in a statement received by VA 
in October 2002, the veteran requested an increase for his 
service-connected bilateral chondromalacia.  After a November 
2002 VA examination, a January 2003 rating decision confirmed 
and continued the 10 percent rating for the service-connected 
bilateral chondromalacia.  VA received the veteran's notice 
of disagreement (NOD) with the January 2003 rating decision 
on February 10, 2003.  The RO construed the last two 
sentences of this NOD referencing his left and right 
quadriceps muscles and stating that he wanted "this to be 
adjudicated [on] a direct basis or secondary to my bilateral 
knee ailment" as a new claim.  An October 2003 rating 
decision granted service connection for atrophy of the 
bilateral quadriceps muscles with an evaluation of 10 
percent, effective February 10, 2003.  The veteran disagreed 
with effective date assigned for his service-connected 
atrophy of the bilateral quadriceps and perfected an appeal 
to the Board.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2007).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim "will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400.  Applicable regulatory and 
statutory provisions stipulate that the effective date for an 
award of service connection will be the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400(b)(2)(i); see also 38 U.S.C.A. § 5110(a).

As an initial matter, the Board observes that a claim must be 
filed in order for any type of benefit to accrue or be paid.  
38 U.S.C.A. § 5101(a) (West 2002); Jones v. West, 136 F.3d  
1296, 1299 (Fed. Cir. 1998).  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  If a 
formal claim is received within one year of an informal 
claim, it will be considered filed as of the date of receipt 
of the informal claim.  Id.  Thus, the question before the 
Board at this time is whether prior to February 10, 2003 VA 
received a formal or informal communication in writing from 
the veteran requesting a determination of entitlement or 
evidencing a belief in entitlement to service connection for 
atrophy of the bilateral quadriceps muscles.  

In reviewing the evidence to determine whether any 
communication submitted by the veteran indicates an attempt 
to apply for service connection for atrophy of the bilateral 
quadriceps, the Board finds no document submitted prior to 
February 10, 2003 that indicates an intent to pursue a claim 
of entitlement to service connection for such.  The Board 
acknowledges that veteran's argument that his October 2002 
claim for an increase in his service-connected chondromalacia 
should be construed as an informal or inferred claim.  After 
reviewing the October 2002 statement, the Board finds that 
the veteran's statements do not indicate an intent or a 
belief in entitlement to service connection for atrophy of 
the bilateral quadriceps muscles.  Indeed, the October 2002 
statement did not reference his quadriceps muscles or to 
evidence indicating atrophy of such muscles.  As such, the 
Board does not find that the October 2002 statement could be 
reasonably construed as an informal or inferred claim for 
service connection for atrophy of the bilateral quadriceps.  
Further, in his February 2005 substantive appeal, the veteran 
notes that he was not aware of the "atrophy" until being 
prompted by a VA examination.  The Board notes a November 
2002 VA examination report referred to by the veteran 
indicates a slight atrophy of the vastus medialis bilaterally 
in each thigh.  In this regard, the Board notes that there is 
no provision in the law for awarding an earlier effective 
date based simply on the presence of the disability.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998) (noting that the 
mere presence of medical evidence of a condition does not 
establish an intent on the part of the veteran to seek 
service connection for the disability).  

The veteran, in support of this argument, also points to a 
private medical record from Dr. J.R., dated in September 
2000, noting that the veteran had atrophy of the vastus 
medialis obliquus bilaterally.  It is not clear when this 
private record was received by VA, but a VA examination 
report, dated November 18, 2002 notes that the veteran 
brought this record with him to the examination and the VA 
examiner noted the private record was associated with the 
claims folder at that time.  For the same reason discussed 
above in relation to the November 2002 VA examination report, 
the mere presence of a medical evidence of the atrophy of the 
quadriceps muscles is not enough under the law to establish 
an intent to seek VA compensation benefits.  Id.  
Additionally, the Board has reviewed the claims folder for 
any other communication submitted prior to February 10, 2003 
that could be identified as an informal claim.  See 38 
U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).  However, no such 
communication was found in the record.

It is further noted that, under 38 C.F.R. § 3.157, a VA 
report of examination or hospitalization or evidence from a 
private physician or layman will be accepted as an informal 
claim for benefits.  However, the provisions of 38 C.F.R. § 
3.157 only apply once a formal claim for compensation or 
pension has been allowed or compensation disallowed because 
the disability is not compensable.  Here, the veteran's 
February 2003 claim was not pre-dated by an adjudication of 
the type cited in 38 C.F.R. § 3.157(b), and, as such, that 
regulation does not afford a basis for finding that a claim, 
be it formal or informal, of entitlement to service 
connection for atrophy of the bilateral quadriceps was of 
record earlier than February 10, 2003.  38 C.F.R. § 3.157; 
Crawford v. Brown, 5 Vet. App. 33 (1993).

In the present case, the earliest date after the veteran 
expressed an intent to file a claim seeking service 
connection for atrophy of the bilateral quadriceps is 
February 10, 2003, which is the presently assigned effective 
date.  Under the controlling law and regulations (outlined 
above), the award of compensation based on a disability 
compensation claim not filed within 1 year after separation 
from service may be no earlier than the date of receipt of 
the claim, or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400(b)(2).  Thus, the February 10, 
2003, date of claim is the appropriate effective date here, 
because even if the date that the entitlement arose could be 
found to precede it, the latter of the two dates controls.  
38 C.F.R. § 3.400.   

In sum, the evidence of record provides no basis for an award 
of service connection for atrophy of the bilateral quadriceps 
prior to February 10, 2003.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date earlier than February 10, 
2003 for the grant of service connection for atrophy of the 
bilateral quadriceps is denied.


____________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


